DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 4/28/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2020, 3/17/2020, and 1/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
On line 8 of claim 1, “has flattened region” should read “has a flattened region” to correct a minor grammatical error.
On line 2 of claim 11, “the arcuate” should read “an arcuate” to provide proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumoyama et al. (US 7,762,984; hereafter Kumoyama).
In regard to claim 1, Kumoyama discloses a guide extension catheter (1), comprising: a proximal member (2) having a proximal outer diameter, a proximal portion portion of 2 proximal to extension portion 22), and an extension portion (22) extending from a distal end of the proximal portion to a distal end of the proximal member (see Figure 3); a collar member (4) attached to the extension portion (at 43 and through intervening structures); a distal sheath member (8) attached to the collar member (see Figure 3), the distal sheath member having a lumen (31 and/or 51) and a distal outer diameter larger (diameter of the balloon 6) than the proximal outer diameter (see at least Figure 1); and wherein the extension portion has a flattened region (see col. 6, lines 44-48), the flattened region extending less than 10 millimeters proximally from the distal end of the proximal member (see col. 6, lines 29-30).
In regard to claim 2, Kumoyama discloses wherein the extension portion (22) includes a transition region (23) transitioning from the proximal portion to the flattened region of the extension portion.
In regard to claim 3, Kumoyama discloses wherein the transition region extends to a distal end of the extension portion (see Figure 3).
In regard to claim 5, Kumoyama discloses wherein the flattened region (22) extends proximally 1.5 millimeters from the distal end of the proximal member (see col. 6, lines 29-30; the length of 22 is between 3-15 mm so the flattened region has to at least proximally extend 1.5 mm from the distal end of the proximal member; the distal end being defined by the end of the extension member 22).
In regard to claim 6, Kumoyama discloses wherein the extension portion (22) extends less than 6.35 millimeters proximal of the distal end of the proximal member (see col. 6, lines 29-30; the length of 22 is between 3-15 mm so the flattened region has to at least proximally extend less than 6.35 mm --in embodiments with a length less than 6.35-- from the distal end of the proximal member; the distal end being defined by the end of the extension member 22).
In regard to claim 8, Kumoyama discloses wherein the extension portion (22) extends proximally 1.5 millimeters from the distal end of the proximal member (see col. 6, lines 29-30; the length of 22 is between 3-15 mm so the flattened region has to at least proximally extend 1.5 mm from the distal end of the proximal member; the distal end being defined by the end of the extension member 22).
In regard to claim 9, Kumoyama discloses wherein: the collar member comprises a base portion (44) and one or more ribs (43) connected to the base portion and extending distally away from the base portion (see Figure 3); and the extension portion (22) of the proximal member is attached (via other structures) to the base portion (44) of the collar member (see Figure 3).
In regard to claim 10, Kumoyama discloses wherein the extension portion (22) extends less than 8.5 millimeters from a proximal end of the collar member (4) (see col. 10, lines 2-5).
In regard to claim 11, Kumoyama discloses wherein: the extension portion (22) has an arcuate cross-section (at 23) that mates with the arcuate cross-section (at 46) of the base portion (44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kumoyama in view of Kawai (US 2013/0237962).
Kumoyama discloses all of the limitations recited in the independent claim but fails to expressly disclose “wherein the flattened region of the extension portion has an extension width greater than the proximal outer diameter and less than the distal outer diameter” as is recited in claim 4.
In a similar art, Kawai discloses a guide extension catheter (10) comprising a proximal member (42), an extension portion (53) extending from the proximal member, a distal sheath (41), wherein the extension portion includes an extension width greater than proximal outer diameter of the proximal member (42) and less than the outer diameter of the sheath (41) (shown in Figure 3d), wherein the increased extension width improves the bonding strength between sheath (41) and proximal member (42) (see par. [0055]-[0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kumoyama with the widened extension portion as taught by Kawai to improved bonding strength between the distal sheath and proximal member.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumoyama.
The instant disclosure describes the parameters of the length of the extension portion being less than 3.0 mm as being merely preferable, and does not describe the recited length as contributing any unexpected results to the system. As such, parameters such as the extension portion length are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitation of the extension portion length being less than 3.0 mm would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.  The examiner further notes that Kumoyama discloses an extension length of about 3 to 15 mm which is directly adjacent/slightly overlapping with the recited range and therefore adjusting the size slightly would be viewed as nothing more than a minor modification by the ordinary skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783